Citation Nr: 1601225	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for acoustic neuroma of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This appeal initially came before the Department of Veteran Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Chicago, Illinois.

The case was remanded by Board decisions in November 2012, December 2013, and March 2015.  The Veteran's files are now in the Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1.  Noise exposure is consistent with the circumstances of the Veteran's service.

2.  Bilateral hearing loss was not shown in service and was first clinically demonstrated many years after discharge from active duty.

3.  Acoustic neuroma was first manifested many years after active duty; there is competent evidence of record that it is not related to service.

4.  The Veteran is competent to report that he has experienced ringing in the ears since service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service; a sensorineural hearing loss may not be presumed to have been incurred in service . 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Acoustic neuroma was not incurred in or aggravated by service nor may an organic disease of the nervous system be presumed to have been incurred in service. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate form or the completeness of the application.  VA properly notified the Veteran of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence would be provided by the claimant, what part VA would attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence in this regard and affording VA examinations.  These examinations are adequate to render determinations as to the issues of entitlement to service connection for bilateral hearing loss disability and acoustic neuroma.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims of entitlement to service connection for bilateral hearing loss disability and acoustic neuroma are ready to be considered on the merits.

The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also § 38 U.S.C.A. § 5103(a)(2).  In view of the Board's favorable decision and full grant of service connection for tinnitus, further assistance is unnecessary to aid the appellant in substantiating this claim.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

Certain chronic diseases, to include organic disease of the nervous system (including sensorineural hearing loss and acoustic neuroma), may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2015).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2015).

Factual Background

The Veteran served on active duty with a military occupational specialty of combat engineer.  His decorations and citations included recognition as an expert on the M-14 rifle.

Service treatment records reflect no complaints or findings pertaining to hearing loss, tinnitus, or any other ear symptoms.  On examination in November 1969 for separation from service, an audiogram revealed pure tone thresholds of -10 at the 500/1000/2000/4000 Hertz frequencies in each ear.  The Veteran denied any ear trouble and no pertinent defects were noted.

A claim for service connection of hearing loss and tinnitus was received in August 2008.  In an accompanying statement, the Veteran related that as a combat engineer in service, he performed landmine searches and destruction and was exposed to hazardous noise without the use of proper ear protection.  He stated that he had experienced tinnitus since in-service noise exposure.

The Veteran was afforded a VA examination in September 2008 and stated that he experienced excessive noise exposure as a training NCO, a demolition specialist, and as a heavy equipment operator without hearing protection.  He denied a history of civilian occupation or recreational noise exposure.  Audiometric evaluation disclosed pure tone thresholds of 35/35/35/40/50 and 30/35/30/35/55 at the 500/1000/2000/3000/4000 Hertz frequencies in the left and right ears, respectively.  The speech discrimination score was 90 percent, bilaterally.  The assessment was mild to moderately severe sensorineural hearing loss.  After reviewing the record, in a November 2008 addendum, the examiner opined that due to the lack of evidence of acoustic damage at separation from service and lack of documentation of both hearing loss and tinnitus therein, it was not as least as likely as not that hearing loss and tinnitus were related to service.

The appellant underwent a VA audiology evaluation in January 2013.  A comprehensive clinical history was recited.  The Veteran detailed his noise exposure during service and indicated that he began noticing hearing loss during active duty.  An audiometric evaluation was performed that showed pure tone thresholds of 20/20/25/40/50 and 105+/105+/105/95/100 at the 500/1000/2000/3000/4000 Hertz frequencies in the left and right ears, respectively.  The speech discrimination scores were 98 percent for the left ear and zero for the right ear.  The examiner stated that hearing was well within normal limits at service entrance and separation and that the thresholds had even shown some improvement from enlistment to discharge.  It was found that such evidence supported a finding that acoustic trauma was absent at separation and that hearing loss was of delayed onset.

The examiner noted that right ear hearing function had significantly increased and that the Veteran had been diagnosed by VA ENT[ear nose and throat] as having a vestibular schwannoma, a benign tumor, of the right ear.  The examiner stated that the Veteran reported having been told by the ENT doctor that the tumor was due to acoustic trauma but that this was not documented in the ENT notes.  Increased right side hearing loss was attributed to the vestibular schwannoma.  After consulting and outlining the medical literature as to causation and the clinical context of acoustic neuroma in detail, the examiner stated that the research had never been conclusive as to any link between acoustic trauma and environmental factors, and that 95% of all cases were sporadic with the remaining percentage being an inherited syndrome.  The examiner opined that acoustic neuroma was not caused by or a result of military noise exposure.

As to tinnitus, the examiner stated that the Veteran reported that he had tinnitus before leaving the military and that tinnitus had been constant.  The examiner stated, however, that there had been no ear issues in service to support his statement and that audiometric data in service treatment records did not support acoustic trauma.  It was opined that tinnitus was less likely than not caused by or a result of military service.  

A VA otolaryngology note dated in January 2013 reflects that the Veteran presented for evaluation of asymmetric hearing loss.  He stated that he had been having hearing trouble since he got out of the military, that the right ear had been worse than the left for years and had progressed in last few years.  It was noted that an audiogram showed profound loss in the right ear and that follow-up magnetic resonance imaging showed right-sided vestibular schwannoma.  The appellant underwent radiosurgery by gamma knife in April 2013 for the tumor at Barnes Jewish Hospital.

A February 2013 statement was received from the Veteran's brother attesting to the appellant's telling him right after service that he had hearing loss and ringing in the ears.

Following records review in June 2014, a VA audiologist stated that no ear issues, including tinnitus or acoustic damage were noted during service, and that variable reports of tinnitus were first recorded in VA computerized records and on VA examination in 2008.  The examiner stated that evidence of acoustic damage was not seen in the service medical records.  It was opined that, as such, the documents did not support noise-induced tinnitus and that the reports of such by the Veteran caused doubt as to the validity of his statements.  The examiner opined that it was more likely that tinnitus was associated with vestibular schwannoma/acoustic neuroma and less likely than not caused by or a result of military noise exposure.

The Veteran was afforded VA audiology examination in July 2015 for further elaboration and clarification to address his and his brother's statements that hearing loss began during service, as well as the clinical literature the appellant had submitted in support his claims.  The examiner stated that noise exposure did not always result in hearing loss and that the authoritative literature did not support delayed onset of hearing loss years after exposure to noise.  It was found that the Veteran and his brother's lay statements that hearing loss began during military service were shown to be inaccurate by the service exit examination that objectively determined that hearing was within normal limits.  The examiner concluded that "Therefore, given normal hearing bilaterally at entrance into and exit from the military in combination with the literature indicating there is no evidence to support noise-induced hearing loss developing years after exposure to noise, it is my opinion that the Veteran's current hearing loss was not caused by or a result of noise exposure during military service."  The examiner also opined that tinnitus was less likely than not related to service because there was no report of such in the service treatment records.

The examiner further stated that the peer-reviewed journal article and websites showed conflicting results between studies as to acoustic neuroma and that in the end, there is no consensus as to whether exposure to loud noise was a risk factor for the development of acoustic neuroma.  The examiner opined that it is NOT as least as likely as not that the Veteran's acoustic neuroma was related to military noise exposure.

1.  Service connection for bilateral hearing loss disability. 

The Board finds that the Veteran's statements concerning in-service noise exposure are credible when viewed in conjunction with the available evidence and are consistent with his occupation and history of noise exposure.  As such, exposure to noise is found to be consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) West 2014).  As shown above, however, an audiogram obtained at service discharge was well within normal limits.  There is no indication in the record of hearing loss for almost 40 years after separation from active duty.  In Hensley v. Brown, 5 Vet.App. 155, 159, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing might have been within normal limits at separation from service.  The veteran may still be able to establish service connection for hearing impairment by submitting evidence that it is causally related to service. 38 C.F.R. § 3.303(d); Hensley (1993).  The Court found that there is no requirement that there be complaints or treatment in service before service connection for hearing loss may be granted. Ledford v. Derwinski, Vet.App. 87, 89 (1992). 

Here, however, there is no evidence of any hearing loss in proximity to service, and, after review of the evidence, all of the VA examiners who have reviewed that case have opined that sensorineural hearing loss is less likely than not related to service.  While lay evidence must be considered when a Veteran seeks disability benefits, the lack of any evidence of hearing complaints or findings for almost 40 years after discharge from service militates against a finding that bilateral ear hearing loss is related to service.  The passage of so many years after service without medical complaint of finding and the amount of time that has elapsed since military service can be considered as evidence against the claim. See Maxson v. Gober, 330 F. 3d 1330, 1333 (Fed. Cir. 2000).  The Board thus finds that the opinions of the skilled VA clinical professionals who determined that sensorineural hearing loss is less likely than not attributable to service are more probative than the appellant's more recent statements in this regard.  The more probative evidence indicates remote onset of bilateral hearing loss that is unrelated to service.  Additionally, there is competent evidence of record that the increased hearing loss values for the right ear are due to acoustic neuroma which is also not service connected and is addressed below. 

Under the circumstances, the Board concludes that the Veteran's bilateral hearing loss disability is unrelated to service.  The preponderance of the evidence is against the claim and service connection for bilateral hearing loss is denied. 38 U.S.C.A. § 5107(b).

2.  Service connection for acoustic neuroma.

An acoustic neuroma is a progressively enlarging, benign tumor, usually within the internal auditory canal arising from Schwann cells of the vestibular division of the eighth cranial nerve; the symptoms, which vary with the size and location of the tumor, may include hearing loss, pain, and tinnitus.  Called also acoustic neurilemoma, neurinoma or schwannoma, and acoustic nerve tumor. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1130 (28th ed. 1994).

The Veteran's service treatment records do not contain any complaints or findings pertaining to any nerve disorder of the right ear.  The Board points out that hearing loss in both ears had been relatively symmetric on initial VA compensation evaluation in 2008.  When evaluated less than five years later in 2013, right ear hearing loss had far outstripped hearing impairment on the left and vestibular schwannoma/acoustic neuroma was diagnosed.  No post service clinical records refer to any disability of this nature until December 2012, more than four decades after discharge from service.  The Board finds that the many years between service discharge and evidence of treatment for such militate against a finding that right ear acoustic neuroma derived from service, to include any noise exposure therein. See Maxson, supra.  Additionally, the presumption of service connection for an organic disease of the nervous system does not attach.  This is because acoustic neuroma was not manifest within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The record reflects that appellant submitted clinical authority in which it is indicated that acoustic neuroma is a rare and slow-growing tumor and that exposure to loud noise had previously been identified as a possible risk factor for such in men.  However, the evidence submitted in support of the claim and extensive other clinical authority have been thoroughly analyzed and weighed and found to be lacking overall for an etiological relationship between any in service noise exposure and acoustic neuroma as delineated above.  The Board thus finds that the opinions of the skilled VA clinical professionals who reviewed the record and the clinical authority submitted in support of the claim are more probative in their findings that acoustic neuroma is not related to service than the appellant's assertions in this regard.  The Board would also points out that extensive VA treatment records and those obtained from Barnes Jewish Hospital do not evidence any link between service and the development of acoustic neuroma.  The more probative evidence indicates remote onset of acoustic neuroma that is unrelated to active duty.  Under the circumstances, the preponderance of the evidence is against the claim and service connection for such must be denied.

3.  Service connection for tinnitus

In this case, the evidence shows a current diagnosis of tinnitus.  Although the Board is presented with no record of complaints of ringing in the ears in service or for many years thereafter, the Veteran's personnel records and his report of his military duties evidence significant noise exposure during active duty.  As a layperson, he is competent to report that he has experienced ringing in his ears since service. See Layno v. Brown, 6 Vet.App. 465 (1994).  Although there is no objective evidence to support a specific incident of acoustic trauma in service, and there is significant clinical opinion against the claim, the Board accepts the Veteran's statements as competent and credible as to his having been exposed to noise in the military and ringing in the ears that continued thereafter.  Therefore, after review of the record, the Board finds that evidence is in relative equipoise, such that a finding of tinnitus of service onset may be conceded.  The benefit of the doubt is thus resolved in favor of the Veteran in this matter in granting service connection for tinnitus. 38 U.S.C.A. § 5107.


ORDER

Service connection for left ear hearing loss disability is denied.

Service connection for acoustic neuroma is denied. 

Service connection for tinnitus is granted.  The appeal is allowed to this extent.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


